Citation Nr: 1733170	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-34 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left thumb injury.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and degenerative arthritis of the lumbar spine.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).   


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, November 2010, and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the Board remanded the Veteran's claim for service connection for a left thumb disability and denied the Veteran's claim for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the February 2015 Court order.

In July 2015, the Board remanded the claims for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and TDIU for additional development.  

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's current left thumb disability did not originate in service, and is not otherwise etiologically related to service.  

2.  The service-connected degenerative disc disease and degenerative arthritis of the lumbar spine is manifested by forward flexion functionally limited to 70 degrees and extension functionally limited to 20 degrees, with objective evidence of muscle spasm, and guarding; but not by abnormal mobility, abnormal gait, reversed lordosis, scoliosis, abnormal kyphosis, incapacitating episodes more than two weeks in the past 12 months, or ankylosis of the entire thoracolumbar spine.

3.  The combined rating for the Veteran's several service-connected disorders is less than 70 percent.

4.  There is competent evidence of record that the Veteran's service-connected disorders may render him unemployable, which warrants referral of his claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for residuals of a left thumb disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2.  The criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected degenerative disc disease and degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  The criteria for an award of TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

4.  The criteria for referral to the Director of Compensation Service for extraschedular consideration of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided notice letters to the Veteran in May 2014 and November 2015.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The left thumb disability, degenerative disc disease and degenerative arthritis of the lumbar spine, and TDIU claims were subsequently readjudicated in the December 2016 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran an examination for a left thumb disability in December 2016.  VA provided the Veteran examinations for degenerative disc disease and degenerative arthritis of the lumbar spine in October 2010, April 2011 and December 2016.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Service Connection for Left Thumb disability

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background

In an April 1974 Service Treatment Record, the clinician reported that the Veteran had pain in his right thumb, with a possible fracture.  The x-ray was noted as negative for any fracture and the Veteran's thumb was splinted for five days.  

On an October 1976 Report of Medical History for Medical Board, the Veteran did not report any thumb abnormalities, and no thumb disability was diagnosed. 

On a February 1977 Physical Evaluation Board Proceeding, the Veteran was found physically unfit as a result of his asthma and chronic urticaria and was separated from service.  

On an August 1997 Group Health Cooperative Outpatient Note, the Veteran reported left thumb stiffness.  The Veteran noted that he injured his left thumb in service when he was changing a tire on a military truck and the rim fell against the thumb and he was unable to flex it following the injury.  The Veteran indicated that he experienced significant pain as a result of the injury but he did not seek any specific medical attention for it at the time as the pain was not that great.  The Veteran reported that he was unable to flex his left thumb at the interphalangeal joint since the injury.  On physical examination, the examiner noted that the Veteran's left thumb had no flexion creases at the proximal interphalangeal joint.  The Veteran was able to flex the metacarpal phalangeal joint and touch the tip of his thumb to the tips of all his fingers but not the base of his fingers.  The examiner reported that the Veteran had excellent grip, normal sensation in the thumb, normal vascular refill, and x-rays of the thumb showed no abnormalities.  The examiner diagnosed the Veteran with a left thumb, old flexor tendon injury resulting in loss of motion at the interphalangeal joint.  The examiner noted that the Veteran did not need any reconstructive surgery.  The examiner indicated that the biggest physical finding to indicate that the Veteran's left thumb is a chronic problem is the fact that he does not have any skin creases about the interphalangeal joint which would indicate that the thumb had not been flexed there for a significant length of time.   

In a March 2007 Claim for Compensation, the Veteran reported that he injured his left thumb on April 15, 1974 while changing a tire in service.  The Veteran indicated that the rim blew off the tire and came down on his thumb.  The Veteran noted that he knew it was broken but that he did not pay any attention to it.  The Veteran reported that although his service treatment record indicated a right thumb injury, the Veteran injured his left thumb as reported in the August 1997 Group Health Cooperative Outpatient Note.  

At a December 2016 VA Hand and Finger Conditions Examination, the Veteran reported that he injured his thumb while in service in 1971.  The Veteran noted that he was changing a tire on a military truck when the rim popped off and injured his left thumb.  The Veteran indicated that he had mild pain in his left thumb which resolved after two to three weeks.  The Veteran reported that he noticed one week later that he could not flex the distal phalanx of his left thumb.  The Veteran noted that he never sought medical attention for his left thumb at the time of the injury because it did not bother him.  The Veteran reported that he never injured his right thumb and that his attorney indicated in error at one point in a letter that the injury was in his right thumb.  On physical examination, the Veteran's left hand range of motion was abnormal or outside of the normal range.  The examiner noted that there was no gap between the pad of the thumb and the fingers.  The examiner diagnosed the Veteran with a left thumb old flexor tendon injury with loss of motion at the interphalangeal joint.  The examiner stated that it would resort to mere speculation to opine as to whether or not that the left thumb injury incurred in or was caused by service since no objective evidence was available in the reviewed records regarding evaluation of that condition at the time of the claimed occurrence.  The examiner explained that no objective documentation was available in the reviewed records to confirm the claimed thumb injury at the time of its occurrence and the Veteran did not seek medical care at that time. 

C.  Analysis 

The Veteran contends that his left thumb disability began in-service when he was changing a tire on a military truck and the rim popped off and injured his left thumb.  The Veteran's service treatment records include a record of injuring his right thumb.  In a March 2007 Claim for Compensation, the Veteran reported that he injured his left thumb and that although his service treatment record indicated a right thumb injury, the Veteran injured his left thumb.  There is evidence of a current left thumb disability.  The December 2016 VA examiner diagnosed the Veteran with a left thumb old flexor tendon injury with loss of motion at the interphalangeal joint.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left thumb disability first manifested a number of years after service separation and is not related to an injury or event in active service. 

In this regard, the service treatment records show that the Veteran did get treatment for his right thumb.  A review of the Veteran's service medical records shows that in April 1974, the Veteran reported pain in his right thumb, possible fracture.  The x-ray was noted as negative for any fracture and the Veteran's thumb was splinted for five days.  There is no indication the Veteran continued to receive care for the thumb pain throughout the remainder of his active service.  On an October 1976 Report of Medical History for Medical Board, the Veteran did not report any thumb abnormalities, and no thumb disability was diagnosed.  On a February 1977 Physical Evaluation Board Proceeding, the Veteran was found physically unfit as a result of his asthma and chronic urticaria and was separated from service.  The Veteran did not report any thumb abnormalities, and no thumb disability was diagnosed.  

There is no post-service medical evidence of a left thumb disability until approximately 1997, twenty years after service.  Although the Veteran contends that he has experienced left thumb pain on a regular basis since active service, the Board does not find his account credible.  In this regard, the Veteran's STRs do not reflect continued treatment for a left thumb disability after 1974 until 1997.  

Post-service private outpatient treatment records show that the Veteran was referred for a consultation regarding left thumb stiffness in August 1997.  The physician, Dr. R.L. stated that, "He [the Veteran] just needs to have it documented that there is a problem with his thumb and that it is possibly twenty five years old."  Dr. R.L. reported that he thought that the biggest physical finding to indicate that the Veteran's left thumb was a chronic problem was the fact that he did not have any skin creases about the interphalangeal joint which would indicate that the thumb had not been flexed there for a significant length of time.  

The Veteran was afforded a VA examination in December 2016, at which time he was assigned a diagnosis of a left thumb old flexor tendon injury with loss of motion at the interphalangeal joint.  The examiner stated that it would resort to mere speculation to opine as to whether or not that the left thumb injury incurred in or was caused by service since no objective evidence was available in the reviewed records regarding evaluation of that condition at the time of the claimed occurrence.  The examiner explained that no objective documentation was available in the reviewed records to confirm the claimed thumb injury at the time of its occurrence and the Veteran did not seek medical care at that time.  

The Board finds that the December 2016 VA examination report outweighs the August 1997 Group Health Cooperative Outpatient Note.  The December 2016 VA medical examination and opinion was based upon a comprehensive examination of the Veteran and a comprehensive review of the Veteran's history and treatment records and evaluations.  The VA examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive. 

The Board finds the August 1997 assessment of the Veteran's left thumb disability to have limited probative value since it is not clear if the health care provider making the assessments considered the Veteran's complete history as did the VA examiner who conducted the December 2016 VA examination.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000)(The medical opinion was based on sufficient facts and data.)  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.

The Veteran is sincere in his belief that his left thumb disability is related to his active service, to include his report of thumb pain therein.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has a thumb disability that is related to his active service, to include the report of thumb pain therein, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing a thumb disability and opining regarding the etiology of such a disability are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

In sum, while the Veteran did suffer from thumb pain during active service, the only competent medical evidence of record suggests that the in-service injury was acute and that the current thumb disability did not manifest for many years after service.  Further, the VA December 2016 VA examiner competently and persuasively opined that it would be resorting to mere speculation to opine as to whether or not the Veteran's left thumb injury incurred in or was caused by service since there is no objective evidence available in the reviewed records regarding evaluation of that condition at the time of the claimed occurrence.  The examiner explained that there was no objective evidence available in the reviewed records to confirm the claimed thumb injury at the time of its occurrence as the Veteran did not seek medical care at that time.   As such, the Board concludes that the preponderance of the evidence is against finding that the Veteran's left thumb disability had onset during active service or was otherwise caused by his active service, to include his reported thumb pain therein.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for Back 

A.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 , and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 
The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent rating will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.
Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.



B.  Factual Background

A May 2009 VA treatment record noted that x-rays of the Veteran's lumbar spine were consistent with degenerative joint disease.  The Veteran reported that his back pain was subsiding and that it did not radiate.  

At an October 2010 VA Spine Examination, the Veteran reported low back pain with decreased motion, fatigue, stiffness, weakness and spasm.  The Veteran indicated the use of a cane and a scooter for bad days.  The Veteran noted pain, fatigue, stiffness, weakness, and radiation of symptoms down both legs.  On physical examination, the examiner reported that the Veteran's posture was normal and that his gait was slightly flexed.  The examiner did not indicate any kyphosis or lordosis, or ankylosis.  There are objective findings of forward flexion limited to sixty-seven degrees with objective evidence of pain on motion; extension limitation to twenty degrees, and bilateral lateral and bilateral rotation were all to twenty degrees.  The total combined range of motion of thoracolumbar spine was 167 degrees with objective evidence of pain with active motion, but there was no additional loss of motion with repetitive testing.  There were muscle spasm, guarding, and tenderness that caused an abnormal gait or spinal contour, and no periods of incapacitation due to lumbar spine.  The examiner noted that there was no additional range of motion loss due to pain, loss due to fatigue, weakness, lack of endurance or incoordination following repetitive use.  

At an April 2011 VA Spine Examination, the Veteran reported numbness, paresthesias, and erectile dysfunction.  The examiner noted that the erectile dysfunction was unrelated to the Veteran's lumbar spine.  On physical examination, the Veteran had a normal posture and gait.  The examiner did not report any kyphosis, lordosis, or ankylosis.  The examiner indicated that the Veteran did not have any objective evidence of spasm or guarding, but that he did have pain with motion and tenderness.  Range of motion testing revealed flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, bilateral lateral rotation to 30 degrees, with a combined range of motion to 190 degrees.  The examiner noted that there was no additional loss of motion with repetitive testing and that the Veteran's painful motion began at 60 degrees of flexion.  

In a February 2016 Buddy Statement, J.J. stated that he witnessed the Veteran using a cane and that he mentioned that he was having problems with his back and spine. 

In a February 2016 Buddy Statement, L.T. stated that the Veteran reported that he injured his back during service and that he used a cane.  

In a February 2016 Buddy Statement, C.C.R. stated that the Veteran rode a wheel scooter at work and a cane.  

At a December 2016 VA Spine, the Veteran reported functional loss or functional impairment due to pain.  On physical examination, range of motion was forward flexion to seventy degrees, extension to twenty degrees, right lateral flexion to twenty degrees, left lateral flexion to twenty degrees, right lateral rotation to twenty degrees and left lateral rotation twenty degrees.  The Veteran reported pain that caused functional loss, pain on weight bearing and no localized tenderness or pain on palpitation on the joint or associated soft tissue of the thoracolumbar spine.  Pain limiting functional ability with repeated use over time was noted.  The examiner indicated that the Veteran experienced muscle spasm and guarding not resulting in abnormal gait or abnormal spine contour.  The examiner did not report any radiculopathy, ankyloses, kyphosis, or lordosis.  The examiner noted that the Veteran's symptoms of tingling in feet, urinary incontinence, and bowel incontinence were not related to his back condition.  The examiner opined that the Veteran's reported muscle spasms in the lower back off and on since 2011 were as least as likely as not related to the lumbar spine disability. 

C.  Analysis 

For historical purposes, the Veteran filed for service connection for low back pain in September 1982.  His claim was granted in November 2010 rating decision and a 10 percent rating was assigned from March 21, 2007 under Diagnostic Code 5242.  38 C.F.R. §4.71a.  The Veteran disagreed with the initial rating assigned, and this appeal ensued. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected degenerative disc disease and degenerative arthritis of the lumbar spine.  The Veteran reported pain, numbness, spasms, and limitations on walking, sitting and standing due to pain, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence that the Veteran's statements are not credible, and therefore they are entitled to probative weight. 

The Veteran also submitted several lay statements from J.J., L.T. and C.C.R., each of which indicated that the Veteran experiences chronic back pain and the use of a cane to walk and a wheel scooter.  There is no evidence that these statements are not credible, and as they concern symptomatology observable by a lay third party they are competent.  Id.  As such, they have probative value as to the severity of the Veteran's disability during this period.  The Veteran was provided with a VA examination in December 2016.  The weight of the competent and credible evidence establishes that the service-connected degenerative disc disease and degenerative arthritis of the lumbar spine is manifested by pain; functional loss manifested by less movement than normal, incoordination, and pain on movement.  Gait and posture were normal at the December 2016 VA examination.  

There are objective findings of forward flexion limited to 70 degrees with objective evidence of pain on motion.  Extension was limited to twenty degrees.  The VA examiner noted that pain was noted on exam and that the pain resulted in or cause functional loss.  The VA examiner further noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  There was no localized tenderness of the lumbar spine.  The VA examiner noted guarding or muscle spasms that did not result in abnormal gait or abnormal spinal contour. 

The weight of the competent and credible evidence shows that the Veteran had forward flexion of the thoracolumbar spine beyond 60 degrees but not greater than 85 degrees; and the combined range of motion of the thoracolumbar spine was more than 120 degrees but not greater than 235 degrees.  There is no objective evidence of localized tenderness and pain to the thoracolumbar spine on palpation.  There is objective evidence of muscle spasm or guarding but not severe enough to cause abnormal gait or abnormal spinal contour.  The back symptoms were not severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine. 

The rating criteria take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40 , 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed below, additional functional limitation warranting a higher rating has not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The VA examination reports show that the range of motion of the thoracolumbar spine was not additionally limited by pain, weakness, impaired endurance, incoordination, or instability.  Muscle strength was normal and there was no atrophy.  The Board finds the functional loss manifested by less movement than normal and pain on movement is contemplated in the 10 percent rating.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

The Board finds that the service-connected thoracolumbar spine disability more nearly approximates the criteria for a 10 percent rating, and has not, for any period, more nearly approximated the criteria for a higher disability rating of 20 percent.  Thus, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected lumbar spine disability under the rating criteria for spine disabilities. 

A higher rating is not warranted under Diagnostic Code 5242.  The evidence does not establish that the service-connected thoracolumbar spine disability was manifested by incapacitating episodes having a total duration of at least two weeks during the past 12 months.  There is no evidence of physician prescribed bed rest or incapacitation.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the thoracolumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, on this record, the assignment of an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease and degenerative arthritis of the lumbar spine is not warranted under Diagnostic Codes 5235 to 5243.  The claim for a higher initial rating is denied. 

D.  Extraschedular 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected degenerative disc disease and degenerative arthritis of the lumbar spine.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's lumbar spine disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

As discussed, the Veteran's symptoms and functional limitations due to the low back disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

IV.  Entitlement to TDIU

A.  Law and Regulations

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).

B.  Factual Background

At an October 2010 Cervical Spine Examination, the Veteran reported that he was employed by the United States Postal Service but that he was not currently employed.  The Veteran indicated that he retired in 2006 and the cause of his retirement was medical, specifically prostate cancer, colon cancer, low back pain, and neck pain.  

On a February 2016 Administrative Note, Dr. R.D.M., stated that the Veteran had been a patient of his for over ten years.  Dr. R.D.M. reported that the Veteran was diagnosed with both rectal and prostate cancer and this left him unable to be employed due to his multiple medical conditions.  

At a December 2016 VA Spine examination, the examiner reported that the Veteran's thoracolumbar spine condition did impact his ability to work.  Specifically, the examiner noted that the Veteran had functional limitations as to twisting, bending, lifting, standing for longer than two hours, walking more than thirty minutes, and walking upstairs.  The examiner noted that the Veteran could not run or play football.  The examiner opined that the Veteran was unable to secure or follow a substantially gainful occupation because of the severity of his low back pain and the functional limitations of his low back pain.  

C.  Analysis

Service connection is currently in effect for degenerative arthritis of the cervical spine, rated at 20 percent; intervertebral disc disease and degenerative arthritis of the lumbar spine, rated at 10 percent; bilateral hearing loss, rating at zero percent; and hemorrhoids, rating at zero percent.  The Veteran's combined disability rating is 30 percent.  

Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a), and his claim on that basis is denied.  38 C.F.R. § 4.16 (a).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16 (b).

During an October 2010 Cervical Spine Examination, the Veteran reported that he was employed by the United States Postal Service but that he was not currently employed.  The Veteran indicated that he retired in 2006 and the cause of his retirement was medical, specifically prostate cancer, colon cancer, low back pain, and neck pain.  

In a December 2016 VA Spine examination report, the examiner noted that the Veteran was unable to secure or follow a substantially gainful occupation because of the severity of his low back pain and the functional limitations of his low back pain.  Specifically, the examiner noted that the Veteran had functional limitations as to twisting, bending, lifting, standing for longer than two hours, walking more than thirty minutes, and walking upstairs.  

In this case, the Board finds the determinations by the VA examiners are plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation because of service-connected disability.  Accordingly, the Board finds that the criteria for referral of the claim for extraschedular consideration of a TDIU rating have been met.   

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Consequently, this matter requires additional VA action.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left thumb disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and degenerative arthritis of the lumbar spine is denied.


REMAND

As already explained, although the Board may determine whether referral for extraschedular consideration is warranted, the Board may not assign an extraschedular evaluation in the first instance.  Consequently, the Board will remand the case for the AOJ to refer the matter to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation. 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the case to the Director, Compensation Service for a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

2.  The AOJ should then prepare a new rating decision and readjudicate the issue of entitlement to a TDIU on an extraschedular basis. 

3.  If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.  Thereafter, if appropriate, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this appeal as a result of this action.

This case must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


